EXHIBIT 99.1 Immediate Release: NR 11-18 FINAL ASSAYS RECEIVED – NI43- PROCEEDING FOR ZOE DISCOVERY Vancouver, B.C., October 11, 2011 – Extorre Gold Mines Limited (AMEX:XG; TSX:XG; Frankfurt: E1R, “Extorre” or the “Company”) is pleased to announce that all assays are in hand for the first National Instrument 43-101 compliant resource estimate for the Zoe zone at Cerro Moro, Santa Cruz Province, Argentina. Assays for the final 33 drill holes of the approximately 100 holes to be included in the initial resource estimate are reported in this release. Assay highlights include: MD1345 intersected 3.00 metres (“m”) at 18.9 grams per tonne (“g/t”) gold + 943 g/t silver (37.8 g/t gold equivalent*), including 0.88 m at 55.5 g/t gold + 2,655 g/t silver (108.6 g/t gold equivalent*). MD1348 intersected 3.65 m at 17.3 g/t gold + 2,314 g/t silver (63.6 g/t gold equivalent*), including 0.34 m at 116.8 g/t gold + 16,068 g/t silver (438.2 g/t gold equivalent*). MD1351 intersected 2.02 m at 39.1 g/t gold + 2,231 g/t silver (83.7 g/t gold equivalent*), including 0.51 m at 113.6 g/t gold + 5,250 g/t silver (218.6 g/t gold equivalent*). MD1362 intersected 7.70 m at 10.1 g/t gold + 3,285 g/t silver (75.8 g/t gold equivalent*), including 1.40 m at 53.0 g/t gold + 17,297 g/t silver (399.0 g/t gold equivalent*). MD1372 intersected 2.55 m at 15.8 g/t gold + 1,494 g/t silver (45.7 g/t gold equivalent*), including 0.43 m at 69.1 g/t gold + 4,932 g/t silver (167.7 g/t gold equivalent*). Drilling continues at Zoe with a total of 119 diamond drill holes now completed since the March 2011 discovery. Results from 19 new holes are awaited. Independent consultant, Ted Coupland of Cube Consulting, Australia recently visited the site and is now performing the new resource estimate. Extorre has been advised the new estimate should be available in early November 2011. The estimate will include contributions from recent discoveries at the Zoe, Martina, Carla, and Esperanza-Nini zones. Six drill rigs are operating at Cerro Moro, with 3 continuing to delineate the Zoe zone and potential extensions. The Zoe structure has been tested for 2.2 kilometres (“km”) of strike with significant mineralization delineated over a 1.1 km long zone. Low grade shallow holes will be followed up with deeper holes to test for high grade mineralized zones in the interval 150-250 metres below surface. Drilling in the past has discovered “blind” mineralized zones at many sites, a geological occurrence common to both the Cerro Moro property and the Deseado Massif in general. Much of the potential 4 km long easterly strike length of the Zoe structure is covered by a veneer of younger (post mineralization) volcanic rocks that have little to no geochemical signature. Detailed ground magnetic surveying by Extorre and a trial CSAMT (controlled source audio magnetotellurics) survey are in progress. These surveys should assist in refining targets for drill testing. Two diamond drill rigs are testing both known zones and new targets within an approximate 10 km radius of Zoe and Escondida. To date over 30 holes have been drilled with results awaited. As reported on September 12, 2011, one multi-purpose drill rig is conducting a program of PQ sized (large diameter) drilling to provide samples for metallurgical test work, including bond, rod and ball work indices, abrasion indices and SMC tests. Four holes have already been completed at Zoe and 4 holes at the Gabriela and Carla zones are planned. This rig will also evaluate the ground water potential at Zoe. Two links are embedded in this news release – a location plan of the Zoe target and a longitudinal section showing the drill hole array. Of the 33 drill holes received 14 were low grade and/or narrow within the principal Zoe structure, however 5 drill holes intersected significant mineralization in either interpreted hanging wall or footwall splays of the main structure. New significant results from the remaining 24 drill holes are detailed in the following table. Significant drilling results from the Zoe vein (at a 1.0 g/t gold equivalent* cut-off grade): Drill Hole From (m) To (m) Width (m) Gold (g/t) Silver (g/t) Gold Equivalents* (g/t) Gold Equivalents* (oz/ton) MD1337A# MD1345 including MD1347 including MD1348 including MD1350 including MD1351 including MD1353 including MD1356# including MD1357 MD1358 including MD1360 including MD1362 including and# including MD1364# including including MD1366 MD1367 MD1368# MD1369A including MD1370 2 Drill Hole From (m) To (m) Width (m) Gold (g/t) Silver (g/t) Gold Equivalents* (g/t) Gold Equivalents* (oz/ton) including MD1371# including and MD1372 including MD1373# 98 including MD1374# including MD1377 and MD1379 # Notes: 1. The intercept in MD1337A, the intercept from 36.00–37.40m in MD1362 and the intercept in MD1373 represent footwall splays of the main Zoe mineralized structure. Except for MD1362, no significant results were reported for the main mineralized structure within these holes. 2. The intercepts in drill holes MD1364, MD1368 and MD1374 represent hanging wall splays of the main mineralized structure. No significant results were reported for the main mineralized structure within these holes. 3. Stockwork styles of mineralization above a 1.0 g/t gold equivalent cut off immediately above the Zoe structure were intersected in drill holes MD1356, MD1370 and MD1371 (5.30 m, 11.12 m and 7.50 m respectively). Additional drilling is required to determine the continuity of this style in these areas. *Gold equivalent grade is calculated by dividing silver grades by 50 and adding this figure to gold grade and assuming 100% metallurgical recovery. Quality Control and Assurance Drill widths presented in the table above are drill intersection widths and may not represent the true widths of mineralization. Gold assay results presented above are preliminary with no cutting of high grades. All diamond drill core samples are split on regular metre intervals or on geological contacts and represent sawn half HQ-size core. Samples were prepared at the Acme Analytical Laboratories (“Acme Labs”) preparation facility on-site at Cerro Moro (managed and staffed by Acme Labs), and assayed by fire assay (50 gram charge) at the Acme Labs laboratory in Chile, an ISO-9001:2000 certified laboratory. Check assaying of all samples assaying greater than 1.0 g/t gold is completed by Acme Labs. Samples returning greater than 10 g/t gold and/or greater than 100 g/t silver are assayed using gravimetric analyses. Standard and blank samples are used throughout the sample sequence as checks for the diamond drilling reported in this release. Assaying by the screen fire assay method has been implemented in conjunction with standard 50 gram fire assaying, for diamond drill cores that contain visible gold. The procedure for screen fire assaying involves crushing and sieving of a nominal 500 or 1,000 gram sample to a particle size of 100 microns. All material which does not pass through the 100 micron sieve is then assayed. Two fire assays are undertaken on the undersize material as a check on homogeneity. The total gold content is then calculated. Matthew Williams, Extorre’s Exploration Manager and a “qualified person” within the definition of that term in National Instrument (“NI”) 43-101, Standards of Disclosure for Mineral Projects, has supervised the preparation of the technical information contained in this news release. 3 About Extorre Extorre is a Canadian public company listed on the Toronto and NYSE Amex Exchanges (symbol XG). The assets of the Company comprise $38 million in cash, the Cerro Moro, Puntudo and Don Sixto projects, and other mineral exploration properties in Argentina. On August 4, 2011 Extorre announced the results of the second Preliminary Economic Assessment (“PEA-2”) for a potential mine development at Cerro Moro. The study was based on the interim (April, 2011) NI 43-101 compliant mineral resource estimate. In PEA-2 production is based on an 8.25 year, 1,000 tonnes per day mining and processing operation, to produce a total of 494,700 ounces of gold and 26.6 million ounces of silver. The pre-tax NPV0 for the project is $581 million and the pre-tax IRR is 89.3%. The proposed mine would produce an average of 206,300 ounces gold equivalent** per year for the first 3 years at a cash cost of $US236/ounce gold equivalent**. PEA-2 did not include any resources from the Zoe discovery, as this was still being drilled at that time. Click here for a link to the National Instrument 43-101 compliant report. The Company expects to release an updated resource statement in Q4-2011 to include the Zoe discovery and three other deposits. That resource statement will lead to a revised economic assessment and a revision to the Environmental Impact Assessment approval received on May 17, 2011. ** Gold equivalent ounces are calculated by dividing silver ounces by 50 and adding this figure to gold ounces. You are invited to visit the Extorre web site at www.extorre.com. For further information, please contact: Rob Grey, VP Corporate Communications Tel: 604.681.9512Fax: 604.688.9532 Toll-free: 1.888.688.9512 Suite 1660, 999 West Hastings St. Vancouver, BC CanadaV6C 2W2 EXTORRE GOLD MINES LIMITED Eric Roth President and CEO extorre@extorre.com For further information, please contact: Rob Grey, VP Corporate Communications Tel: 604.681.9512Fax: 604.688.9532 Toll-free: 1.888.688.9512 Safe Harbour Statement – This news release contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, including our belief as to the extent and timing of its drilling programs, various studies including the PEA, and the Environmental Impact Assessment, and exploration results, the potential tonnage, grades and content of deposits, timing, establishment and extent of resources estimates, potential production from and viability of its properties, production costs and permitting submission and timing. These forward-looking statements are made as of the date of this news release. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the future circumstances, outcomes or results anticipated in or implied by such forward-looking statements will occur or that plans, intentions or expectations upon which the forward-looking statements are based will occur. While we have based these forward-looking statements on our expectations about future events as at the date that such statements were prepared, the statements are not a guarantee that such future events will occur and are subject to risks, uncertainties, assumptions and other factors which could cause events or outcomes to differ materially from those expressed or implied by such forward-looking statements.
